Citation Nr: 0826381	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, bilaterally.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
December 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran and his spouse appeared and testified at a Travel 
Board hearing held before the undersigned in May 2008.  Prior 
to that, the veteran and his spouse appeared and testified at 
a hearing in August 2005 held before a Decision Review 
Officer at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand of all the veteran's claims is 
necessary for further development as set forth below.


Peripheral Neuropathy

There is conflicting evidence of whether the veteran 
currently has peripheral neuropathy in his four extremities.  
At a March 2004 Agent Orange Examination, the veteran 
reported that he developed peripheral neuropathy within the 
first year after service in the Republic of Vietnam that 
involved burning of the feet bilaterally.  He also reported 
that this spontaneously resolved within two years and has not 
recurred.  Thus no diagnosis was rendered of any current 
disorder.

Conversely, the veteran and his spouse testified at both 
hearings held on his claims that the veteran has continued to 
have burning sensation and numbness not only in his feet, but 
also in his hands, since his separation from service.  The 
veteran testified that he has not, however, sought any 
treatment for this disorder.

Thus the Board finds that a VA neurology examination is 
needed to determine whether the veteran has peripheral 
neuropathy in any or all of his four extremities.  If it is 
found that the veteran has peripheral neuropathy in any of 
his extremities, then an opinion is needed as to the 
likelihood that this is related to his military service, 
including exposure to herbicides while serving in the 
Republic of Vietnam.

Migraine Headaches

The veteran underwent an Agent Orange Examination at VA in 
March 2004.  At this examination, he reported experiencing 
headaches approximately two times a month, described as 
pressure originating at the back of the neck and radiating up 
to the right side of the head.  A diagnosis of migraine 
headaches was given.

In addition, the veteran underwent a VA examination in 
November 2004.  The veteran reported headaches, mild to 
moderate, occurring two to three times per week.  He 
described them as a dull tight ache over the nape of the neck 
and occipital area.  Physical examination was basically 
normal.  The diagnosis was muscle strain headaches.

Finally, the veteran and his spouse testified at both 
hearings that the veteran has had headaches occasionally 
since his time in service for which he usually seeks a quiet, 
dark place to rest.  The veteran testified, however, that he 
has not sought any recent treatment for his headaches, but 
self-treats with over-the-counter medications.

Based upon this evidence, the Board finds that it is 
sufficient to establish that the veteran has a current 
disability.  However, the VA examiner in November 2004 failed 
to provide an opinion as to whether the veteran's current 
headaches are related to his military service.  Furthermore, 
the Board notes that the examiner indicates the veteran had 
only one episode of headaches in service solved by wearing 
prescription glasses.  A review of the service treatment 
records, however, reveals that the veteran was seen three 
times in service for headaches - in January 1967, July 1967 
and February 1968.  The July 1967 and February 1968 treatment 
notes indicate the veteran complained of frontal or right 
occipital headaches that were assessed as tension-type 
headaches.   For these reasons, the Board finds that this 
examination is not adequate for rating purpose.  Thus, a new 
VA examination is needed in order to obtain a nexus opinion 
as to whether the veteran's headaches are related to the 
headaches for which the veteran was treated for in service.

Hernia

The veteran claims he has a hernia.  He has not, however, 
presented any current medical evidence that he has a hernia.  
Nor has he indicated receiving any medical treatment for a 
hernia.  The only evidence of a current disability is the 
veteran's testimony that he has pain in that area similar to 
that which he had while he was in service.

Service treatment records show that, at the time of his 
entrance examination in November 1965, the veteran reported a 
history of a hernia one year before.  The examiner noted in 
the summary section that there was no bulge or pain.  The 
Report of Medical Examination also shows no finding of a 
hernia.

The veteran entered service on January 3, 1966.  The service 
treatment records contain a surgical consult report from 
January 26, 1966.  The reason for the consult was that the 
veteran had complaints of inguinal pain, and physical 
examination showed a small right hernia with palpable defect 
in ring.  The provisional diagnosis was right inguinal 
hernia.  However, at the time of the consult, the doctor 
could not get the veteran to strain or cough such that he 
could palpate a hernia.  Thus, the provisional diagnosis of 
right inguinal hernia was not confirmed.  No further 
complaints are seen in the service treatment records until 
December 1967.  On December 4, 1967, the veteran was seen for 
complaints of pain in the right supra inguinal area.  He 
reported being told at various times during the last one and 
a half years that he had an inguinal hernia.  Physical 
examination revealed loose inguinal rings bilaterally, but no 
sign of a hernia.  The veteran was placed on restricted duty 
(no heavy lifting) for one week.  He was seen again on 
December 10th for follow-up.  He reported pain in the right 
groin, intermittent and recurrent, for one and a half years, 
especially with strain.  No hernia was found, however, on 
examination.

The veteran underwent a separation examination in November 
1968.  Again, no hernia was noted.

Based upon the treatment in service and the veteran's 
continuing complaints of pain in the inguinal area, the Board 
finds that a VA examination is needed to obtain a current 
diagnosis and a nexus opinion.  The Board notes that as no 
hernia was noted at the time of entrance, that this is not a 
case of aggravation.  Thus the opinion should be based on 
whether any current disorder had its onset in service.

Bilateral Hearing Loss and Tinnitus

The veteran underwent a VA audiological examination in 
November 2004 at which he was found to have bilateral mild to 
moderate sensorineural hearing loss and tinnitus.  The 
examiner opined that the current hearing loss and tinnitus, 
however, were not related to service because there was no 
hearing loss or tinnitus noted at the time the veteran was 
discharged from service.  The Board finds, based upon the 
evidence of record, that this opinion is not sufficient for 
rating purposes.

The service treatment records show that the veteran has a 
decrease in hearing acuity between his entrance and 
separation from based upon the audiometric tests conducted at 
the pertinent examinations.  In order to be entitled to 
service connection, the veteran is not required to show that 
hearing loss was present during active military service.  See 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, 
he may establish the required nexus between his current 
hearing disability and his term of military service by 
showing that his current hearing disability resulted from 
personal injury suffered in the line of duty.  Id.  Claims 
for service connection must be considered on the basis of the 
places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a) (2007).  

The veteran has described noise exposure in service to 
include working on construction and high caliber weaponry.  
The veteran was in Vietnam for one year stationed with a 
construction battalion near the demilitarized zone (DD214 
shows DaNang).  His military occupational specialty was 
steelworker.  The veteran has, however, also reported post-
service occupational exposure (worked in factory and 
maintenance) and recreational exposure to various power 
tools.  As for his tinnitus, the veteran testified that he 
had tinnitus starting in service but that he did not seek 
medical attention at that time because he did not understand 
what it was.

Thus the Board finds that a new VA audiological examination 
is needed in order to obtain an opinion as to whether it is 
at least as likely as not that the veteran's current 
bilateral hearing loss and tinnitus had their onset in 
service.  In other words, whether they are related to the 
noise exposure the veteran had in service and the decrease in 
hearing acuity shown in the service treatment records, or 
whether they are related to his post-service occupational and 
recreational noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
the following VA examinations.  The claims 
file must be provided to each examiner, 
who should review the file.  Such review 
should be noted in the examiner's report.

Neurology Examination - This examination 
should address the veteran's claims for 
service connection for peripheral 
neuropathy and migraine headaches.  

Peripheral neuropathy of all four 
extremities - The examiner should all 
necessary tests to determine whether the 
veteran has peripheral neuropathy in any 
or all four of his extremities.  The 
examiner should opine whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that the current 
peripheral neuropathy is related to the 
veteran's military service, specifically 
whether it is related to exposure to 
herbicides such as Agent Orange due to 
service in the Republic of Vietnam.  In 
doing so, the examiner must acknowledge 
and address the veteran's report of a 
continuity of symptoms.  If there is 
another etiology of any current peripheral 
neuropathy, the examiner should set that 
forth and provide an explanation as to 
why, in his opinion, that is an 
intervening cause of the veteran's 
peripheral neuropathy.

Headaches -After examining the veteran, 
the examiner should render an opinion 
whether it is at least as likely as not 
that the veteran's current headaches are 
related to or had their onset in service.  
The examiner is specifically directed to 
address the three treatment notes seen in 
the service treatment records and to 
discuss whether the veteran's current 
headaches are consistent with those seen 
reported therein.  In doing so, the 
examiner must acknowledge and address the 
veteran's report of a continuity of 
symptoms.

Audio Examination - This examination 
should address the veteran's claims of 
service connection for bilateral hearing 
loss and tinnitus.  

Prior to examining the veteran, the 
examiner should obtain a detailed history 
from the veteran of his pre-service, 
active service and post-service noise 
exposure.  Then, after conducting 
audiological testing, the examiner should 
render an opinion whether it is at least 
as likely as not (i.e., a 50 percent or 
more probability) that any current 
bilateral hearing loss and tinnitus is 
related to the noise exposure the veteran 
incurred during his active service in the 
military.  Such an opinion should take 
into consideration the places, types and 
circumstances of the veteran's military 
service.  It should also consider the loss 
of hearing acuity shown between the 
veteran's entrance into service and his 
separation from service (as seen on his 
service examinations).  The examiner must 
also acknowledge and address the veteran's 
report of a continuity of symptoms.

Digestive Conditions, Miscellaneous, 
Examination - This examination should 
address the veteran's claim for service 
connection for an inguinal hernia.

Prior to examining the veteran, all 
necessary diagnostic testing should be 
conducted.  Thereafter the examiner should 
render a diagnosis of whether the veteran 
has an inguinal hernia or some other 
disorder that is causing the veteran's 
complaints of pain in the inguinal area.  
If the examiner renders a diagnosis, 
he/she should then render an opinion 
whether it is at least as likely as not 
(i.e., a 50 percent or more probability) 
that any current disorder found on 
examination had its onset in service.  The 
examiner is specifically directed to 
address the treatment notes seen in the 
service treatment records and discuss 
whether any current disorder found is 
consistent with those seen reported 
therein.  He or she must also comment on 
the veteran's report of his symptoms.

2.  Then, after ensuring that the VA 
examination reports are complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

